Citation Nr: 1100616	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-01 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
left knee disability, prior to June 5, 2006, to include on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).

2.  Entitlement to a rating in excess of 20 percent for left knee 
disability since June 5, 2006, to include on an extra-schedular 
basis pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 1956 to February 
1958.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2006 rating decision in which the RO, inter alia, 
granted service connection and assigned an initial rating of 10 
percent for left knee disability, effective May 22, 1998.  In 
September 2006, the Veteran filed a notice of disagreement (NOD) 
with the assigned disability rating.  A statement of the case 
(SOC) was issued in December 2006, and the Veteran filed a 
substantive appeal in January 2007.

In September 2009, the Veteran testified during a hearing before 
a Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.  

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for left knee 
disability, the Board has characterized this claim in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

By rating decision in October 2006, the RO granted a 20 percent 
rating for left knee disability from June 5, 2006.  However, 
inasmuch as a higher rating is available for left knee 
disability, and the Veteran is presumed to seek the maximum 
available benefit for a disability, the Board has characterized 
the appeal as now encompassing the two matters set forth on the 
title page.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.

2.  Since the May 22, 1998 effective date of the grant of service 
connection, arthritis of the left knee-shown to involve advanced 
degenerative changes with prominent joint margins-has been 
manifested by chronic pain, periodic swelling, bony prominences, 
significant crepitations, pain, swelling, stiffness and x-ray 
findings consistent with joint effusion and loose bodies in the 
knee with full extension and flexion limited to no more than 95 
degrees with pain.

3.  Instability of the left knee was first shown during VA 
examination in November 2009; there is no medical evidence of 
left knee instability before that time.

4.  The Veteran's left knee instability is characterized by 
moderate laxity with varus and valgus stress; severe instability 
or recurrent subluxation is not shown.

5.  The left knee disability has not been shown to be so 
exceptional or unusual as to render the schedular criteria 
inadequate for rating the disability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 20 percent rating for left knee disability (but no 
higher), effective May 22, 1998, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.71a, Diagnostic Code 5258 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 20 percent, but no higher, rating for left knee 
instability have been met, effective  November 2, 2009.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, an October 2003 pre-rating letter provided notice 
to the appellant regarding what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The letter also specifically informed 
the Veteran to submit any evidence in his possession pertinent to 
the claim on appeal (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  The December 2006 SOC and a 
September 2008 post-rating letter set forth the criteria for 
higher ratings for left knee disability.  In addition, the 
letters provided the Veteran with information pertaining to VA's 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.

After issuance of above-described notice, and opportunity for the 
Veteran to respond, the June 2010 supplemental SOC (SSOC) 
reflects readjudication of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of VA treatment records, and the 
reports of September 1998, June 2006, and November 2009 VA 
examinations.  Also of record and considered in connection with 
the appeal is the transcript of the Veteran's DRO hearing, along 
with various written statements provided by the Veteran, and by 
his representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis
 
Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of a Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating, 
evaluation of the medical evidence since the grant of service 
connection to consider the appropriateness of "staged ratings" 
(assignment of different ratings for distinct periods of time, 
based on the facts found) is required.  Fenderson, 12 Vet. App. 
at 126.

The Boards notes that the  assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any change 
in diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

At the outset, the Board points out, as explained in more detail 
below, that the Veteran's left knee disability is rated, in part, 
on the basis of limitation of motion.  In this regard, the Board 
notes that, when evaluating such musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  See also 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Historically, the Veteran was granted service connection for 
traumatic arthritis of the left knee with scarring, residuals of 
left knee injury by the Board in December 2005; in February 2006, 
the RO assigned an initial rating of 10 percent under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 7805-5010, 
effective May 22, 1998.  In an October 2006 rating decision, the 
RO increased the Veteran's rating for left knee disability from 
10 to 20 percent, effective June 5, 2006, pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5258.  

Diagnostic Code 7805 provides for compensation for scars based on 
limitation of function of the affected area.  38 C.F.R. § 4.71a, 
DC 7805 (2008).

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis (established by x-ray) under Diagnostic 
Code 5003, which in turn is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the specific 
joint or joints involved (Diagnostic Code 5200, etc.).  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003. The limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion . 38 C.F.R. § 
4.71a, DC 5003.

Under Diagnostic Code 5260, limitation of flexion of either leg 
to 60 degrees warrants a noncompensable (0 percent) rating.  A 10 
percent rating requires flexion to 45 degrees.  A 20 percent 
rating requires flexion limited to 30 degrees.  A maximum 30 
percent rating requires flexion limited to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of either leg 
to 5 degrees warrants a noncompensable (0 percent) rating.  A 10 
percent rating requires extension limited to 10 degrees.  A 20 
percent rating requires extension limited to 15 degrees.  A 30 
percent rating requires extension limited to 20 degrees.  A 40 
percent rating requires extension limited to 30 degrees.  A 
maximum 50 percent rating requires extension limited to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

For rating purposes, normal range of motion in a knee joint is 
from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 
4.71, Plate II.

Under Diagnostic Code 5258, cartilage, semilunar, dislocated, 
with frequent episodes of "locking," pain, and effusion into 
the joint, is rated as 20 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2010).

Under Diagnostic Code 5257, other impairment of the knee, such as 
recurrent subluxation or lateral instability, is rated as 10 
percent when slight, 20 percent when moderate and 30 percent when 
severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  The 
terms "slight," moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just" as contemplated by the 
requirements of the law.  38 C.F.R. § 4.6 (2010).

Separate, compensable evaluations may be afforded for distinct 
disabilities resulting from the same injury as long as the 
symptomatology for one condition is not duplicative of or 
overlapping with the symptomatology of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994); VAOPGPREC 23-27 
(July 1, 1997; revised July 24, 1997).

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that instead of the 10 percent 
rating for the Veteran's traumatic arthritis of the left knee 
which was assigned by the RO from May 22, 1998 to June 5, 2006; a 
20 percent rating is warranted.  In essence, the Board is 
extending the effective date of the 20 percent rating under 5258 
(which was assigned by the RO beginning June 5, 2006) back to the 
date service connection for a left knee disorder was granted.  In 
addition, a separate 20 percent rating for lateral instability is 
warranted from November 2, 2009 to present.  

The first documented medical evidence reflecting the severity of 
the Veteran's left knee disability is an x-ray report from March 
1998.  The x-rays revealed marked narrowing of the knee joint 
space, hypertrophic changes in the suprapatellar region as well 
as in the supracondylar aspect and out aspect of the medial, 
femoral, and tibial condyles, sclerosis of the articulating 
surfaces, osteopenia, loose bodies in the posterior aspect of the 
knee, and fullness of the suprapatellar area consistent with 
joint effusion.  The impression of the left knee was advanced 
degenerative joint disease, joint effusion, and loose bodies. 

In September 1998, the Veteran was afforded a VA examination.  At 
the examination, the Veteran complained of knee pain, swelling, 
stiffness, and increasing difficulty walking.  The examiner noted 
that the Veteran used a cane for walking and had his knee wrapped 
in an Ace bandage.  On testing, left knee range of motion 
revealed extension to 0 degrees and flexion to 110 degrees.  
Examination of the left knee showed significant bony enlargement, 
a 4 inch scar on the lateral aspect of the left knee, prominent 
crepitations with motion, and prominence to the bony margins was 
prevalent; there was no obvious effusion and anterior drawer 
testing was negative.  No new x-rays were ordered; rather, the 
examiner reviewed the March 1998 x-rays.  The examiner's 
impression was degenerative arthritis of the left knee with 
crepitations and bony prominences evident.

The Veteran was afforded a VA examination in June 2006.  The 
Veteran complained of chronic pain and occasional aches, 
swelling, and locking.  He denied episodes of his knee giving 
way.  At the examination, the Veteran's knee was in a brace and 
he used a cane.  The Veteran told the examiner he could not stand 
for more than 1 hour and could only walk for 50 yards with the 
use of his cane.  The examiner noted that there was no recurrent 
dislocation, subluxation, giving way, or flare-ups.  On testing, 
range of motion was extension to 0 degrees and flexion to 95 
degrees, at which point the Veteran was limited by pain.  There 
was moderate crepitus and moderate effusion of the left knee.  
The joints were stable to varus and valgus stress as well as 
anterior drawer testing.  The examiner noted a 3 inch scar on the 
Veteran's left knee that was superficial in nature.  The 
impression was degenerative arthritis of the left knee.

During a September 2009 DRO hearing, the Veteran claimed that his 
left knee disability had gotten worse since the June 2006 
examination.  Thus, the Veteran was afforded a VA examination in 
November 2009.  The Veteran complained of knee pain, aching while 
standing, a weak feeling in his left leg, giving way of the left 
knee, popping, locking, and frequent swelling.  The examiner 
noted that the Veteran wore a knee brace on his left knee and 
utilized a walker to get around.  When the examiner asked the 
Veteran to walk without the brace or walker, he was only able to 
walk a few steps before his knee buckled.  The examiner's 
inspection of the knee revealed grossly apparent degenerative 
changes with a superficial 3 inch scar.  On testing, range of 
motion revealed extension to 0 degrees and 115 degrees of 
flexion, at which point the Veteran was limited by pain.  The 
examiner noted moderate effusion, medial joint line tenderness, 
painful patellar compression, medial bony palpable hypertrophy, 
and moderate laxity with varus and valgus stress.  McMurray's 
testing was painful and anterior drawer testing was negative.  X-
rays, reviewed from April 2009, revealed severe bilateral 
osteoarthritic changes with genu varus.  The impression was 
severe degenerative arthritis.

Throughout the appeal period the left knee range of motion, shown 
by medical evidence, does not reflect limitation to a compensable 
degree.  However, the September 1998 VA examiner noted a history 
of swelling and evident crepitations and bony prominences in the 
left knee.  Although the examiner noted there was no obvious 
effusion; the March 1998 x-ray report reveals findings consistent 
with effusion and loose bodies in the left knee.  This gives 
credibility to the history of swelling.  Consistent with these 
findings, the Veteran also complained of chronic pain, stiffness, 
and periodic swelling.  These symptoms have continued throughout 
the appeal period.  Although there is no mention of knee 
"locking," the Veteran's symptomatology closely resembles the 
disability picture in Diagnostic Code 5258.  Thus, resolving all 
doubt in the Veteran's favor, a 20 percent rating for the 
Veteran's left knee disability is warranted pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258, effective from May 22, 1998.  As 
20 percent is the highest possible rating under Diagnostic Code 
5258, a rating higher than 20 percent is not warranted.   This 
rating is assigned instead of the 10 percent rating which the RO 
previously assigned under the diagnostic code pertaining to 
arthritis.  The Board finds that separate compensable ratings may 
not be assigned under both diagnostic codes under the particular 
facts of the present case.  In the present case, the pain on 
motion is being considered as a basis for the rating under 5258, 
and cannot also provide a basis for assigned a separate rating 
under the diagnostic code for arthritis.  Separate, compensable 
evaluations may only be afforded for distinct disabilities where 
the symptomatology for one condition is not duplicative of or 
overlapping with the symptomatology of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994); VAOPGPREC 23-27 
(July 1, 1997; revised July 24, 1997).

In addition, given the November 2009 VA examination findings, a 
separate 20 percent rating is warranted for lateral instability 
pursuant to Diagnostic Code 5257.  Significantly, the VA examiner 
noted that the Veteran's left knee had moderate laxity with varus 
and valgus stress.  Additionally, the Veteran was unable to walk 
more than a few steps without the use of a knee brace and walker.  
The examination findings indicated moderate instability of the 
left knee, which is assigned a 20 percent rating under Diagnostic 
Code 5257.  There is no basis for a rating higher than 20 percent 
for left knee instability.  For a 30 percent rating under 
Diagnostic Code 5257, severe recurrent subluxation or lateral 
instability must be shown.  The November 2009 examination report 
specifically noted that the Veteran's left knee instability with 
varus and valgus stress was moderate in nature.  Furthermore, no 
recurrent subluxation was noted and anterior drawer testing was 
negative.  Thus, resolving all doubt in the Veteran's favor, a 
separate rating of 20 percent, but no higher, for the Veteran's 
left knee instability is warranted pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, effective November 2, 2009.

A separate 20 percent rating for left knee instability under 
Diagnostic Code 5257 is not found to be warranted until the 
Veteran's VA examination on November 2, 2009.  The November 2009 
VA examination revealed moderate instability of the left knee; 
there was no medical evidence of instability prior to the 
November 2009 examination.

The Board notes that the VA General Counsel has held that a 
veteran who has arthritis and instability in his knees may 
receive separate ratings under Diagnostic Codes 5003 and 5257.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Moreover, the symptomatology warranting the separate ratings for 
pain and swelling due to arthritis and loose bodies, and 
instability do not overlap; thus the award of two separate 
ratings is not precluded.  See 38 C.F.R. § 4.14. 

The Board further finds that no other diagnostic code provides a 
basis for assignment of a higher rating for left knee disability 
at any time since the effective date of service connection.  
Disabilities of the knee and leg are rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5256 to 5263; however, many of  these 
diagnostic codes are simply not applicable to the Veteran's 
service-connected left knee disability.  It is neither contended 
nor shown that the Veteran's service-connected left knee 
disability involves limited extension, ankylosis, symptomatic 
removal of semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum.  As such, evaluation of the Veteran's 
left knee injury residuals under Diagnostic Code 5256, 5259, 
5261, 5262, or 5263, respectively, is not warranted.  

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  Additionally, the 
Board finds that there is no showing that, at any point, the 
disability under consideration has been shown to reflect so 
exceptional or so unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321 (cited to in the December 2006 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral for 
extra-schedular consideration is required.  See VAOGCPREC 6-96 
(Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including 
marked interference with employment and frequent periods of 
hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disabilities under consideration.  For the 
Veteran's left knee disability, the rating schedule fully 
contemplates the described symptomatology, and provides for 
ratings higher than those assigned based on more significant 
functional impairment.  Thus, the threshold requirement for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

In reaching the above determinations, the Board also has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  While the Board has 
resolved reasonable doubt in the Veteran's favor by assigning a 
20 percent rating for the left knee pain and swelling from May 
22, 1998 and a separate 20 percent rating for instability from 
November 2, 2009, the Board also finds that the preponderance of 
the evidence is against assignment of any higher or separate 
rating.


ORDER

A 20 percent rating for left knee disability manifested by pain, 
stiffness, effusion, crepitus, and loose bodies is extended back 
to May 22, 1998, subject to the regulations controlling 
disbursement of VA monetary benefits.  

A separate 20 percent rating for left knee instability is 
granted, effective November 2, 2009, subject to the regulations 
controlling disbursements of VA monetary benefits.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


